Case 1:15-cr-00654-CM Document 177 Filed 07/28/20 Page 1 of 4




l ·NtTED STATES DISTRICT COURl
SOUTllER, DISTRICT OF NEW YORK
-----------------------------------------. -----•. --------------------- X

L ' ITED STATES OF AMERICA.

                  ·'v·                                                              15 CR 654-03 (C'M)

DANll·:L llARDY BERRY.

                                     Defendant.

--••------------------------------------------------------------------ X

Colleen McMahon, Chief Judge:

         The Court will conduct a change of plea proceeding l'iu video/teleconference using the

C'ourtCall platform on J ul) 28, 2020. at 11 :00 a.m. As requested. defense counsel v. ill be given

,m opportunit~ to speak with the Defendant by telephone for fifteen minutes before the

sentem:ing proceed111g begins (i.e.. at I0:45 a.m.); defense counsel should make sure to answer

 the telephone number that ,, as previously provided to Chambers at that time.

          To optimize the qualit:,, of the video feed, only the Coun . the Defendant. defense counsel.

and counsel for the Government will appear by video fo r the proceeding; all others will

 participate by telephone. Due to the limi ted capacity of the CounCall system. only one counsel

 per part) may participnte. Co-coumcl. member~ of the prc~s. and the public ma) access the

 Judio feed of the conference by calling 855-268-7844 and using access code 67812309# and PIN

992129911.

          In ad, ance of the conference. Chambers will email the parties with further information on

 how to access the conference. Those panicipating by video will be provided a li nk to be pasted

 into their browser. T he link is non-transfr rrab lc and ca n he used by only one person:




                                                                             ••
                                                                                  USDCSDNY
                                                                                  DOCUMENT
                                                                                  ELECTRONICALLY FII.EP
                                                                                  DOC#: ______,___~,- - -
                                                                                  DATE Fn.Eo:       7    lzRI~
Case 1:15-cr-00654-CM Document 177 Filed 07/28/20 Page 2 of 4



further. it should be used only at the time of the conference because using it earlier could result

in disruptions to other proceedings.

       lo optimize use of the CourtCall technology. all those participating by \'ideo should:

            I. Use the most recent version of Firefox. Chrome. or Safari as the web bro,,scr. Do
               not use Internet Explorer.

           2. Use hard-wired internet or Wifi. If using WiFi. the de l'ice should be positioned
              as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
              may cause delays or dropped feeds.)

           3. Minimize the number of others using the same Wifi router during the conference.

Further, all participants must identify themseh·es every time the, speak. spell any proper names

for the court reporter. and take care not to interrupt or speak over one another. Finally. all of

those accessing the conference - - whether in listen-only mode or otherwise - arc reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

       If CourtCall does not work well enough and the Court decides to transition to its

teleconference line. counsel should call 888-363-4749 and use access code 9054506. (Members

of the press and public may call the same number. but will not be permitted to speak during the

conference.) In that eYcnt. and in accordance with the Coun·s Emergency lndh-idual Rules and

Practices in Light ofCOYID-19, counsel should adhere to the following rules and guidelines

during the hearing:

           I. Each party should designate a single lawyer to speak on its behalf (including
              when noting the appearances of other counsel on the tekphone ).

           2. Counsel should use a landlinc whenever possible, should use a headset instead of
              a speakerphone. and must mute themselves whenever they are not speaking to
              eliminate background noise. In addition. counsel should not use voice-activated
              systems that do not allow the user to know when someone else is trying to speak
              at the same time.

           3. To facilitate an orderly teleconferem;e and the creation of an accurate transcript.
              counsel are r·equired to identify themselves every time they speak. Counsel



                                                  2
Case 1:15-cr-00654-CM Document 177 Filed 07/28/20 Page 3 of 4



               should spell any proper names for the court reponer. Counsel should also take
               special care not to interrupt or speak over one another.

           4. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Coun to ascertain the identit 1 of the
              new participant and confinn that the coun reporter has not been dropped from the
              call.

       Ir possible, defense counsel shall discuss the attached Waiver of Ri ght to be Present at

Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant consents. and

is ab le to sign the form (either personally or, in accordance with Standing Order 20-MC -174 of

\1an.:h 27. 2020. by defense counsel). defense counsel shall file the executed form at least 2-'

ho urs prior to the proceeding. In the event the Defendant consents. but counsel is unable to

obtain or affix the Defendant's signature on the form . the Court will conduct an inquiry at the

outset of the proceed ing to determine whether it is appropriate for the Court to add the

Defendant's signature to the fonn .

       To the 1:xtcnt that there are any documt·nts relevant to the proceeding (e.g., proposed

orders or documents regarding restitution, forfeiture. or removal). counsel shou ld submit them to

the Court (by email or on EC F. as appropriate) at least at least 24 hours prior to the

proct'cding. To the extent any documents require the Defendant's signature. defense counsc:1

should endea\·or to get them signed in advance of the proceeding as set fort h abm·e: if defense

counsel is unable to do so, the Court will conduct an inquiry during the proceedi ng to determine

whether it is appropriate: for the Court to add the Defendant's signature.

       SO ORDERED.


Datcd: July 27. 2020
       New York. New York                                   Colleen McMahon
                                                              Chief Judge




                                                  3
Case 1:15-cr-00654-CM Document 177 Filed 07/28/20 Page 4 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-· ·-· ----------------------. ---·-----••.•·------- ---· -··--------•X
UNITED STATES OF AMER ICA
                                                                                        WAIVER OF RIGHT TO BE
                                 · V-
                                                                                        PRESENT AT CRIMINAL
                                                                                        PROCEEDING
DA\: IEl. 11,\RDY-Bt-:RRY,
                                               Defendant.
                                                                                         15 CR 654-03 {CM)
-. ·---. --- -· ----. -------------- --- ---· -·-·--------. --. --·------- -X

Check Proceeding that Applies

           Entry of Plea of Guilty

           I am aware that I have been charged with violations of federal law. I have consulted with
           my attorney about those charges. I have decided that I wish to enter a plea of guilty to
           certain charges. I understand I have a right to appear before a judge in a courtroom in
           the Southern District of New York to enter my plea of guilt y and to have my attorney
           beside me as I do. I am also aware that the public health emergency created by the
           COVID-19 pandemic has interfered with travel and restricted access to the federal
           courthouse. I have discussed t hese issues with my attorney. By signing this document , I
           w ish to advise the court that I w illingly give up my right to appear in person before the
           judge to enter a plea of guilty. By signing th is document, I also wish to advise the court
           that I willingly give up any right I might have to have my attorney next to me as I enter my
           plea so long as the following condit ions are met. I want my attorney to be able to
           participate in the proceeding and to be able to speak on my behalf during the proceeding.
           I also want the ability to speak privately with my attorney at any t ime during t he
           proceeding if I wish to do so.



Date:
                      Print Name                                                 Signature of Defendant




Date:
                        Signature of Defense Counsel




Date:                                        Accepted:
                                                                   Signature of Judge


                                                                         4
